FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                Electronically Filed
                                                Intermediate Court of Appeals
                                                CAAP-XX-XXXXXXX
                                                12-AUG-2021
                                                08:19 AM
                                                Dkt. 139 OCOR
                         NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


               STATE OF HAWAI#I, Plaintiff-Appellee,
                                 v.
              SCOTT BRIAN SMITH, Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                  (CRIMINAL NUMBER 2PC990000325)


                         ORDER OF CORRECTION
           IT IS HEREBY ORDERED that the Opinion of the court,

filed on March 9, 2021, is hereby corrected as follows:

           At page 11, line 2 from the top, delete the single

quote (#) in the word "Hawai#i" so the line reads as follows:

                yet initiated proceedings on remand.         See Rule
                201, Hawaii Rules

           At page 12, line 36 from the top, capitalize the "e" in

"emphasis" so the line reads as follows:

                (Emphasis added) (underscoring in original).
                Judge Cahill

           At page 14, line 20 from the top, replace the curly

bracket "}" with a square bracket "]" so the line reads as

follows:
                other such that [Smith] was given a 45 year sentence
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           At page 15, line 36 from the top, capitalize the "o" in

"original" so the line reads as follows:

                (Original text stricken, and handwriting (shown in
                bold italics)

           At page 18, line 3 from the bottom, delete the

parenthesis before "(Villados v. State" so the line reads as

follows:

                imperfect attempt to file an appeal.   Cf. Villados
                v. State, 148

           At page 19, line 3 from the top, delete the second

parenthesis after "appeals))" and delete the parenthesis before

"(State v." so the line reads as follows:
                to re-petition for certiorari in direct appeal);
                State v.

           At page 19, line 7 from the top, delete the second

parenthesis after "filing))." so the line reads as follows:

                filing).

           At page 21, line 22 from the top, move the period "."

in "(bold italics added.)" to after the parenthesis, so the line

reads as follows:

                HRS § 706-668.5 (Supp. 1986) (bold italics added).

           At page 24, line 28 from the top, capitalize the "c" in

"count," so the line reads as follows:

                bodily injury, in a safe place prior to trial, and
                that Count 8

           At page 26, line 9 from the bottom, delete the

parenthesis before "(State v. Delmondo" so the line reads as

follows:

                illegal. State v. Delmondo, 67 Haw. 531, 533, 696
                P.2d 344, 346

                                 2
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           At page 26, line 7 from the bottom, delete the second

parenthesis after "illegal))" and the parenthesis before "(State

v. Fry," so the line reads as follows:

                statutory requirements, the sentence is illegal);
                State v. Fry,
           At page 26, line 5 from the bottom, delete second

parenthesis after "illegal))." so the line reads as follows:

                not conforming to statute was illegal).

           At page 27, line 9 from the top, add a quotation mark

after "consecutively." so the line reads as follows:

                terms of imprisonment to run concurrently or
                consecutively."

           The clerk of the court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED:   Honolulu, Hawai#i, August 12, 2021.

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  3